Case: 2:11-cv-01016-EAS-MRM Doc #: 2952 Filed: 04/15/20 Page: 1 of 2 PAGEID #: 153489




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS

  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,

                                                       :      Case No. 2:11-cv-1016

                                                              District Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Michael R. Merz

  This Order relates to Plaintiff
     Douglas Coley




                         REPORT AND RECOMMENDATIONS


          Based on the Governor’s Reprieve of the execution date of Plaintiff Douglas Coley to July

  20, 2022 (ECF No. 2951), it is respectfully recommended that Plaintiff Coley’s Motion for

  Preliminary Injunction (ECF No. 2838) be DENIED as premature.


  April 14, 2020.
                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge



                              NOTICE REGARDING OBJECTIONS

  Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
  proposed findings and recommendations within fourteen days after being served with this Report
  and Recommendations. Such objections shall specify the portions of the Report objected to and
  shall be accompanied by a memorandum of law in support of the objections. A party may respond
  to another party’s objections within fourteen days after being served with a copy thereof. Failure
  to make objections in accordance with this procedure may forfeit rights on appeal.
Case: 2:11-cv-01016-EAS-MRM Doc #: 2952 Filed: 04/15/20 Page: 2 of 2 PAGEID #: 153490
